EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kevin Bastuba on October 28, 2021.
The application has been amended as follows: 
					IN THE CLAIMS:
	In claims 1 and 14, on line 2 after each occurrence of “a chin guard module” insert -- made substantially of a high density foam --. 

The following is an examiner’s statement of reasons for allowance: Claims 1 and 14 with its respective dependents are allowable because the prior art does not teach or suggest the recitation therein including a chin guard module made substantially of a high density foam positioned against a chin surface submodule receiving the chin that allows lateral rotation of the head while engaged therewith being independent from at least one securing means fixed stationary to the neck that inhibits vertical range of head motion.  





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Pa
information about Patent Center and https://www.uspto.gov/patents/docx for information about 

filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





October 28, 2021						/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732